Title: Robert Taylor to Thomas Jefferson, 27 July 1819
From: Taylor, Robert Barraud
To: Jefferson, Thomas


          
            Dear Sir,
             Norfolk July 27th 1819
          
          I recd a few days ago, the letter you did me the favour to write, detailing the progress, which had been made at the University. You have imposed on yourself, Sir, a very unnecessary trouble, as I shoud have adopted, with entire satisfaction, whatever measures your judgment & experience led you to  pursue. The visitors can not but feel, how much they owe to the board of Superintendence, for the patience and assiduity with which they have encountered & subdued so many vexatious dis-appointments in their measures of preparation.
          At Williamsburg, in June last, Mr Cabell informed me, that you had determined on a change in the plan of the grounds. The alteration will contribute much to the comfort of the professors & their families; which is a consideration of much moment: and I am glad to find that you think that it will not deform, but improve the original plan you had devised.
          The proposed union of the hotels and dormitories, under massive buildings of 2 or 3 stories would seem to be recommended by  œconomy, and perhaps, by comfort to the Students. But it is  certainly desireable, as well with a view to the morals as the application of the Students to maintain the original plan of allowing only two to be together in one room, & to prevent too close a connection. How far it may be practicable to blend & reconcile both these consideration, in the mode of building, I am not qualified to decide,.
          It is fortunate, that the thought occured to the committee of superintendence, that we might command, on the 1st of Jany, the donation of the next year, as it has enabled them to push the plan of building, beyond the express instructions of the Visitors. By doing so, they have effected what all of the visitors seemed to desire, & would have requested had the thought occured at our meeting. I then did not doubt, that the legislature at its next session would enable us by additional donations to accelerate the entire & full establishment of the University. Is there no reason to fear that the pecuniary derangement of the country and the pressure it will occasion on the finances of the state, and the income of the Literary fund may desappoint that hope. Mr Cabel informed me, you had confered with him on some plan of  augmenting our funds by an appropreation of a claim of the State, on the general government. This plan, if it could be effected, thought though it might not be immediately productive of money,  would considerably aid our operations. It would be a mortifying circumstance, if an establishment, with which the happiness & reputation of the state is are so intimately blended should be shattered in its early operations for want of funds
          I am much obliged by your kind recollection of my application for a catalogue of the classicks. I will send a copy of it to Genl Cocke who also wishes to import them.
          On my return from Monticello, I endeavoured to inform myself of the names & residence of persons most  likely to carry into successful  effect your experiment on the North Carolina grape. As I had no personal acquaintance there, it became necessary to seek information through a circuitous channel; & I regret the delay it has occasioned. Mr William Hoskins of Plymouth; and Wm Spruel of Columbia, Tyrell county, in North Carolina are represented to be among the best makers of the wine. I requested the gentleman, through whom my enquiries were made to apprize the persons, whose names might be sent to me, of the object of my application. Should you find it convenient to send your letters by this route, I will see that they are placed on the way to reach these gentlemen
          I derived too much pleasure from my visit to Monticello, in the Spring; not to avail myself very gladly of the opportunity your kindness offers of repeating it in the fall. I hope to be able at that season to spare a few days with Genl Cocke; & will regulate my movements so as to be at Monticello at the time appointed.
          
            Accept, Sir, the offering of my great respect & esteem
            Robert Taylor.
          
        